*384Order, Supreme Court, New York County (Louis B. York, J.), entered April 12, 2005, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants established prima facie entitlement to summary judgment by demonstrating they had neither actual nor constructive notice of the alleged defect in the lobby runner upon which plaintiff fell (Gordon v American Museum of Natural History, 67 NY2d 836, 837 [1986]). In opposition, plaintiff failed to raise an issue of fact. She admitted at her deposition that she did not see a tear in the runner at the time of her fall, and had not seen such a tear prior to the date of her accident. Nor is there any evidence of any prior accidents resulting from the alleged tear (see Budd v Gotham House Owners Corp., 17 AD3d 122 [2005]). Concur—Nardelli, J.P., Williams, Catterson, McGuire and Malone, JJ.